MEMORANDUM **
Petitioners Enkhbat Arild and Chulu-untsetseeg Shagdar, husband and wife, and their minor child, all natives and citizens of Mongolia, seek review of the Board of Immigration Appeals’ (“BIA”) order dismissing their appeal from an immigration judge’s (“IJ”) decision denying their application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Sangha v. INS, 103 F.3d 1482, 1487 (9th Cir.1997), and we deny the petition for review.
The BIA only affirmed the IJ’s credibility finding based on petitioners’ demeanor during their testimony. Petitioners do not raise any challenge to the dispositive demeanor finding in their opening brief. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir.1996). Accordingly, we deny the petition.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.